Terry Crabtree, Judge. In this workers’ compensation case, the appellant, Eleanor Matthews, seeks benefits from the appellee, Jefferson Hospital Association, for bilateral carpal tunnel syndrome. The Commission affirmed the Administrative Law Judge (ALJ) and denied benefits. The Commission found that appellant’s injury was not compensable because she failed to prove by a preponderance of the evidence that it arose out of and in the course of her employment with appellee and because it was not the major cause of her disability and need for 'medical treatment. For reversal, appellant contends that the Commission’s findings were not supported by substantial evidence. We affirm. On March 1, 1981, appellant became employed at Jefferson Hospital in Pine Bluff. After that date, appellant held a number of administrative positions for appellee and began to experience bilateral carpal tunnel syndrome symptoms in February 1996. Appellant came under the care of Dr. John Lytle, an orthopedist, and he performed a carpal tunnel release surgery on appellant’s right wrist on December 31, 1996. The Commission reviewed appellant’s work history with appellee and found that she performed several duties from day to day, including answering incoming telephone calls, maintaining all personnel records for employees, handling all filing, interviewing applicants for employment and performing reference checks, completing paperwork and record-keeping for new hires, performing inquiries with nurses’ aide registry for prospective employees, keeping daily attendance records for employees, working with Medicaid and Medicare forms, keeping minutes of meetings, handling payroll, traveling to the hospital’s main facility, running errands, performing productivity studies, and handling the mail and photocopying. In light of appellant’s testimony regarding her job responsibilities, the Commission believed that appellant’s typing duties “represented a relatively minor component of her overall work duties.”  On appeal, appellant asserts that the Commission lacked substantial evidence to support its decision. In this instance, appellant’s argument portion of her brief consisted of only two paragraphs. Within it she offers no convincing argument or relevant citation of authority. We do not consider an assignment of error presented in the brief not supported by convincing argument or authority. Weeks v. Coca Cola Bottling Co., 270 Ark. 151, 604 S.W.2d 566 (Ark. App. 1980).  Furthermore, in her brief, appellant relies upon the ALJ’s decision rather than the Commission’s findings. On an appeal of a workers’ compensation proceeding, the appellate court reviews only the findings of the Commission and ignores those of the ALJ. Graham v. Turnage Employment Group, 60 Ark. App. 150, 960 S.W.2d 453 (1998). Affirmed. Pittman and Bird, JJ., agree. Hart, Neal, and Griffen, JJ., dissent.